ORDER
On 21 August 2015, this Court certified this case to the trial court for additional findings of fact as to “[w]hether a physician-patient relationship existed at the time Mr. King signed the arbitration agreement.” On 6 November 2015, the trial court entered additional findings of fact.
On 22 February 2016, this Court ordered the parties to submit supplemental briefs addressing the effect, if any, of the trial court’s additional findings of fact on the proceedings in this case. Appellants and Appellees submitted supplemental briefs on 21 March 2016 and 18 April 2016, respectively.
The Court, on its own motion, now orders that this case be set for oral argument.
By order of the Court in Conference, this 9th day of June, 2016.
s/Ervin. J.
For the Court
WITNESS my hand and the seal of the Supreme Court of North Carolina, this the 10th day of June, 2016.
J. BRYAN BOYD Clerk, Supreme Court of North Carolina
s/M.C. Hacknev Assistant Clerk, Supreme Court of North Carolina